Citation Nr: 1307074	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  12-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Addison's disease.  

2.  Entitlement to service connection for a thyroid disability.  


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement with the rating decision was received in March 2011, and the RO issued a statement of the case in May 2012.  The Veteran perfected his appeal to the Board with the filing of a substantive appeal in June 2012.  In January 2013, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that thyroid problems resulting in removal of his thyroid in the late 1950s or early 1960s, and Addison's disease, which was initially diagnosed in 2000, are attributable to exposure to ionizing radiation at the Hanford test facility site while stationed at Ft. Lewis, Washington during service.  In July 2010 and in July 2011, he submitted radiation risk activity information sheets and questionnaires for claims involving service connection for disabilities based on ionizing radiation.  He also submitted a statement in April 2011, detailing his experiences at the Hanford site.  On the documents, he asserted that he was detailed to Hanford on two different occasions from mid-1951 (summer) to late 1951.  On the first occasion, he worked for about a month in water purification and in building a road across the facility.  On the second occasion, he worked for about a week driving an officer around the facility for what he was told was a study of the vegetation.  (One document notes that he was at the Hanford site for about two months total in the summer of 1951.)  

In support of his claim, the Veteran submitted a statement from his private physician, Riley Hill, M.D., who in May 2011 indicated that the Veteran suffered from many medical problems and that it was at "least as likely as not that Addison's disease, thyroid and kidney disease are caused by radiation."  

It is not shown that the RO has attempted to corroborate the Veteran's claims of exposure to ionizing radiation during service.  The Veteran has submitted a copy of a military orders document ("Extract"), dated in March 1951, showing that he was assigned to Ft. Lewis, Washington, and a copy of a military mess card, authorizing him to eat in Camp Hanford.  Except for a copy of the military separation examination report in March 1953, the Veteran's service treatment records are unavailable, presumably having been destroyed in a fire in St. Louis, Missouri.  Medical records on file show that he is currently treated with medication for hypothyroidism and Addison's disease.  It is acknowledged that neither of these disabilities is contained on the list of diseases specific to radiation-exposed veterans in 38 C.F.R. § 3.309(d)(2) or on the list of radiogenic diseases (i.e., diseases that may be induced by ionizing radiation) in 38 C.F.R. § 3.311(b)(2).  

Nonetheless, VA still considers the claims under the provisions of 38 C.F.R. § 3.311 provided that the veteran has cited or submitted competent scientific or medical evidence that the claimed conditions are a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  The medical opinion provided by Dr. Hill asserts, on its face, that the etiology of the Veteran's disabilities is from radiation exposure, but it contains no basis or rationale and is without any discussion of the type and time of radiation exposure.  As such, it is difficult to assess whether such evidence is in fact competent.  

In light of the above, the RO should seek to obtain information relative to the Veteran's alleged exposure to ionizing radiation at Hanford in 1951.  Thereafter, depending on the results of the efforts to corroborate the Veteran's claimed exposure to ionizing radiation during service, the Veteran should be afforded a VA examination to determine the likelihood that the claimed disabilities are "radiogenic diseases" and attributable to any ionizing radiation exposure in service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Undertake the steps, pursuant to 38 C.F.R. § 3.311, to determine whether or not the Veteran was exposed to ionizing radiation during service, as claimed, and to obtain any dose assessments as necessary.  To that end, requests should be made to the appropriate military and/or VA department for any available records concerning the Veteran's claimed exposure to ionizing radiation during 1951 (summer 1951 to late 1951), to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, and any other records that may contain information pertaining to the Veteran's radiation dose in service.  All efforts to corroborate the Veteran's claimed ionizing radiation exposure at the Hanford test facility site while stationed at Ft. Lewis, Washington in 1951 must be documented in the file.   

2.  If, and only if, the evidence shows that the Veteran was exposed to ionizing radiation during his period of service, then schedule him for a VA endocrinology examination to determine whether it is at least as likely as not (a 50 percent or higher probability) that his current Addison's disease and thyroid disability are (a) diseases that may be induced by exposure to ionizing radiation, and (b) are attributable to his ionizing radiation exposure in service.  Such determinations should be made without regard to the fact that statistical studies have not provided a basis for creating a presumption of service connection based on in-service exposure to ionizing radiation.

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the Veteran's in-service exposure to ionizing radiation could have led to the development of Addison's disease and thyroid disability.  The examiner should specifically be asked to discuss:  (1) whether the Veteran experienced any risk factors for the development of his claimed Addison's disease and thyroid disability; and (2) whether the time lag between exposure to ionizing radiation and the development of his claimed disabilities was consistent with the amount of time generally noted for the development of such disabilities. 

The claims file should be made available to the examiner in conjunction with the examination.  All opinions expressed should be accompanied by complete rationale.  

3.  After completion of the above, adjudicate the claims of service connection for Addison's disease and a thyroid disability, both claimed as due to exposure to ionizing radiation.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).


